In an action to recover damages, inter alia, for wrongful death, the defendant Neuhoff appeals from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), dated April 12, 1985, as granted that branch of the plaintiff’s motion which was to dismiss his affirmative defenses alleging lack of in personam jurisdiction and the running of the Statute of Limitations.
Order affirmed insofar as appealed from, with costs.
The requirements of CPLR 308 (2) were complied with and in personam jurisdiction was acquired over Dr. Neuhoff within the applicable Statute of Limitations. The process server did all that he could to determine the address of Dr. NeuhofPs residence and consistently came up with an address which was, coincidentally, that of his office. There has been no showing of a different address for Dr. NeuhofFs residence, or a showing that the address used by the plaintiff could not have been that of his residence as well as his place of business. Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.